Citation Nr: 0016454	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the April 1972 rating decision that granted a 10 
percent evaluation for the combined effects of burns to the 
hands and face was clearly and unmistakably erroneous (CUE).

2.  Entitlement to a compensable rating for donor site scar 
of the anterior right thigh.

3.  Entitlement to a compensable rating for donor site scar 
of the anterior left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to July 1963.

The veteran filed a claim in January 1972 for service 
connection for a burned right hand and burns over the body.  
By rating action of April 1972, service connection for 
residuals of burns to the hands and face was granted and a 10 
percent evaluation was assigned.  Additionally in the April 
1972 rating action, service connection for burns to the body 
was denied.  In March 1998, the veteran filed a claim 
alleging clear and unmistakable error in the April 1972 
decision.  This appeal arises from the April 1998 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that determined that no revision was warranted in the 
decision to grant a 10 percent evaluation for the combined 
effects of burns to the hands and face and determined that 
clear and unmistakable error occurred in the April 1972 
rating action for failure to service connect the donor site 
scars on the anterior thighs of both legs.  Service 
connection was granted for the residual scar of the thighs of 
each leg with each leg evaluated at 0 percent.  A Notice of 
Disagreement was filed in November 1998 and a Statement of 
the Case was issued in December 1998.  A substantive appeal 
was filed in December 1998 with a request for a hearing at 
the RO before a local hearing officer.

In March 1999, the abovementioned RO hearing was held.

The Board notes that the appellant appears to be requesting 
an increased evaluation for the service connected residuals 
of burns to the hands and face, and he has indicated that 
this service connected disability had caused him problems 
with employment.  The RO has not developed this issue.  The 
issue of the appellant's entitlement to an increased 
evaluation for residuals of burns to the hands and face; to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999) is not inextricably 
intertwined with the current appeal.  As no action has been 
taken, it is referred to the RO for the appropriate action.
 
The issues of entitlement to compensable rating for donor 
site scar of the anterior right thigh and entitlement to a 
compensable rating for donor site scar of the anterior left 
thigh are the subjects of the Remand decision below.


FINDINGS OF FACT

1.  By rating action in April 1972, service connection was 
granted for residuals of burns to the hands and face and a 10 
percent evaluation was assigned.
 
2.  The veteran received written notice of the April 1972 
rating decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

3.  The rating assigned in April 1972 for burns of the hands 
and face represented a reasonable exercise of rating 
judgment.


CONCLUSION OF LAW

There was no clear and unmistakable error in the April 1972 
rating decision granting a 10 percent evaluation for 
residuals of burns to the hands and face.  38 C.F.R. § 3.105 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in June 1952, no history 
of bone, joint, or other deformity was reported was reported.  
It was indicated that the veteran was right handed.  On 
examination, the veteran's head, face, neck, scalp, upper 
extremities, and skin were clinically evaluated as normal.

In October 1952, the veteran was seen with an injury to the 
left wrist.  There was no deformity or swelling.

In June 1953, the veteran was seen with a very deep cut on 
the right hand.  It was cleaned and dressed.  

In January 1954, the veteran was seen with second degree 
burns of the left hand and face and second and third degree 
burns of the right hand that occurred in the company area 
when a gasoline stove exploded.  Further records from January 
1954 show that the eyes, nose, and mouth were not involved.  
The hand and right forearm were dressed.  Four days later in 
January 1954 it was noted that the face was doing very well 
and the veteran still had pain in the hands.  The left hand 
showed second degree burns over the dorsal and palmar 
surfaces.  The motion was good.  The right hand showed deep 
second or perhaps some third degree burns of the palmar and 
dorsal surfaces of the hand and all fingers.  The burns on 
the forearm and face were minor.  

Later in January 1954, the veteran had a skin graft of the 
right thigh for the right hand.  It was noted prior to 
surgery that the veteran had contractures of the fourth and 
fifth fingers of the right hand with marked limitation of 
motion.  In February 1954, it was noted that the veteran had 
excellent progress in the right hand, had very little pain, 
and could make a fist.  Later in February 1954, it was noted 
that the veteran had a strong grip of the right hand.  All 
fingers were good except for some limitation of extension of 
the little finger.  In March 1954, the veteran was returned 
to duty with a profile for three months.  

An undated record indicates that the veteran suffered second 
and third degree burns of the right hand and first and second 
degree burn of the left hand and face in January 1954.  At 
the time he was seen, the dressings of the left hand had been 
removed previously and he was treated for an infection of the 
right hand.  He had marked limitation of motion of the 
fingers.  A further record from March 1954 shows the veteran 
had been treated for infection of the right hand and was 
given a split skin graft after the infection healed.  The 
veteran had good function of the hand.  

In October 1955, the veteran was seen with complaints 
regarding his left wrist that he hurt loading a truck.  An x-
ray showed no bone or joint pathology.  

In April 1957, the veteran was seen for treatment for a 
laceration of the right wrist.  

In March 1958, the veteran was seen for treatment for a cut 
above the right eye. 

In August 1960, the veteran was seen regarding his right hand 
which had been hit.  An x-ray was negative for bony or soft 
tissue pathology.  

In September 1960, the veteran was seen after being struck on 
the right eyebrow with a tire iron.  An x-ray of the skull 
was negative but showed slight increase in density over the 
right orbit and antrum suggesting soft tissue swelling.

On a service reenlistment examination in December 1960, no 
history of bone, joint, or other deformity was reported.  It 
was indicated that the veteran was right handed.  On 
examination, the veteran's head, face, neck, scalp, upper 
extremities, and skin were clinically evaluated as normal.  
As to identifying body marks or scars, it was noted that the 
veteran had a tattoo of the left lower arm and a three inch 
appendectomy scar that was well healed.  

In July 1961, the veteran was seen after being involved in a 
car accident.  He suffered a lacerations of the left eyelid, 
bridge of nose, and multiple lacerations of the scalp and 
forehead.  

On a hardship discharge examination in July 1963, no history 
of bone, joint, or other deformity was reported.  It was 
indicated that the veteran was right handed.  On examination, 
the veteran's head, face, neck, scalp, upper extremities, and 
skin were clinically evaluated as normal.  As to identifying 
body marks or scars, it was noted that the veteran had a scar 
on the right leg.  

In January 1972, the veteran filed a claim for service 
connection for a burned right hand and burns over the entire 
body.  He indicated that he had no treatment since service.  

On a VA examination in March 1972, the veteran reported that 
he burned his right hand, left hand, and body in December 
1953 and was in the hospital for almost one year.  His 
present complaint was that his hands bothered him a good bit, 
the scars were deep, and he had a drawing sensation of the 
right hand.  Additionally, he had scars over other parts of 
his body.  Examination of the skin showed residuals of burns 
the veteran sustained in 1953 and also site of donor skin 
graft of the anterior thighs.  The examination of the 
musculoskeletal system showed that the veteran reported 
sustaining burns of the right hand, face, and body.  The 
residuals of the burns included a flat, rather depigment area 
on the middle forehead measuring 1 x 2 cm which was well-
healed and soft.  The anterior thighs were donor sites for 
skin grafting and residual scarring from this was barely 
visible and difficult to measure.  The main area of burn was 
on the hands, particularly the right.  On the dorsum of both 
hands were small areas of patches of depigmentation.  As to 
the right hand, there was very little to be seen as regard 
definite scarring of the burns, however the veteran stated 
that as a result of the burns, he had some dysfunction of the 
fingers.  At the present moment the palm of the hand was 
essentially negative and the thumb action was normal.  The 
index finger of the right hand was essentially normal but on 
making a fist, the veteran was unable to bring the long 
finger, the right finger, and the little finger into the 
palm.  They were shy of the palm approximately 1/2 inch.  
Passive motion of the index, long, and right fingers was 
essentially negative except voluntary contraction was 
somewhat limited in making a fist.  The fifth, or small 
finger, had definite deformity.  The metacarpointerphalangeal 
joint was ankylosed in a 90 degree position.  The terminal 
interphalangeal joint in the fifth finger was, for all 
practical purposes, ankylosed and was held slightly in about 
5 degrees of extension.  There was a heavy callus formation 
on the palmar surface of the 5th finger over the mid 
phalangeal area.  There was contracture of the fascia in the 
little finger and to some degree in the ring finger of the 
right hand extending to the distal palmer crease.  The 
general functioning of the hand was reasonably good.  It was 
the fifth finger that was particularly deformed.  The 
diagnoses included second degree burns of the hands, face, 
and body; postoperative residuals of minimal scarring; and 
deformity and ankylosis fifth finger of the right hand and 
slight limitation of flexion of third and fourth fingers of 
the right hand.

By rating action of April 1972, service connection for 
residuals of burns to the hands and face was granted and a 10 
percent evaluation was assigned; the veteran received notice 
in that same month.  There was no timely appeal.

II.  Analysis

The veteran contends that the April 1972 rating decision 
constituted CUE.  He maintains that the medical evidence of 
record at the time of this rating supported separate and 
greater evaluations for the residuals of burns to the hands 
and face.  In effect, the veteran is arguing that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The veteran's allegations constitute a 
viable claim of clear and unmistakable error.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

In the April 1972 rating decision, the RO established service 
connection for a residuals of burns to the hands and face.  A 
10 percent disability evaluation was assigned under 
Diagnostic Code 7802, effective from February 7, 1972. 

The regulations in effect at the time the RO considered the 
claim in April 1972 are as follows:

Diagnostic Code 7802 Scars, burns, second 
degree:
Area or areas approximating 1 square 
foot......10
NOTE:  See NOTE (2) under diagnostic code 
7801.

Diagnostic Code 7801 is for Scars, burns, 
third degree:
Area or areas exceeding 1 square 
foot..............40
Area or areas exceeding one-half square 
foot......30
Area or areas exceeding 12 square 
inches............20
Area or areas exceeding 6 square 
inches.............10
NOTE (1):  Actual third degree residual 
involvement required to the extent shown 
under 7801.
NOTE (2):  Ratings for widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined.

The veteran could have additionally been rated under other 
diagnostic codes, including:

DC 7800 Scars, disfiguring, head, face or 
neck:
Complete or exceptionally repugnant 
deformity of one side of face or marked 
or repugnant bilateral 
disfigurement..................................50
Severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, 
or auricles.......30
Moderate; disfiguring.........................10
Slight.............................................0
NOTE:  When in addition to tissue loss 
and cicatrization there is marked 
discoloration, color contrast, or the 
like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 
30 percent to 50 percent, and the 10 
percent to 30 percent.  The most 
repugnant, disfiguring conditions, 
including scars and diseases of the skin 
may be submitted for central office 
rating, with several unretouched 
photographs.

Additionally, DC 7803 for Scars, superficial, poorly 
nourished, with repeated ulceration provides for a 10 percent 
evaluation.

DC 7804 for Scars, superficial, tender and painful on 
objective demonstration provides for a 10 percent evaluation.  
A Note provides that the 10 percent rating will be assigned, 
when the requirements are met, even though the location may 
be on tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.

DC 7805 for Scars, other, should be rated on limitation of 
function of part affected.

As to limitation of motion, possible applicable criteria 
include:

Multiple Fingers:  Unfavorable Ankylosis
In classifying the severity of ankylosis 
and limitation of motion of single digits 
and combinations of digits the following 
rules will be observed:
(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.
(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.
(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches of the median transverse fold of 
the palm; when so possible, the rating 
will be for favorable ankylosis, 
otherwise unfavorable.
(4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to 
the metacarpophalangeal joint of other 
digits.

5216 Five digits of one hand, unfavorable 
ankylosis of............60 (Major).....50 (Minor)

5217 Four digits of one hand, unfavorable 
ankylosis of:
Thumb, index, middle and ring.....60 
(Major)
......50 (Minor)
Thumb, index, middle and little.....60 
(Major)
......50 (Minor)
Thumb, index, ring and little.......60 
(Major)
.......50 (Minor)
Thumb, middle, ring and little.....60 
(Major)
........50 (Minor)
Index, middle, ring and little......50 
(Major)
......40 (Minor)

5218 Three digits of one hand, 
unfavorable ankylosis of:
Thumb, index and middle....50 (Major)....40 
(Minor)
Thumb, index and ring.....50 (Major)......40 
(Minor)
Thumb, index and little...50 (Major).......40 
(Minor)
Thumb, middle and ring...50 (Major)......40 
(Minor)
Thumb, middle and little....50 (Major).....40 
(Minor)
Thumb, ring and little.......50 (Major).....40 
(Minor)
Index, middle and ring......40 (Major).......30 
(Minor)
Index, middle and little.....40 (Major)......30 
(Minor)
Index, ring and little........40 
(Major)........30 (Minor)
Middle, ring and little.......30 
(Major)......20 (Minor) 

5219 Two digits of one hand, unfavorable 
ankylosis of:
Thumb and index......40 (Major)........30 (Minor)
Thumb and middle....40 (Major).........30 (Minor)
Thumb and ring.......40 (Major).........30 (Minor)
Thumb and little......40 (Major)..........30 
(Minor)
Index and middle.....30 (Major)..........20 
(Minor)
Index and ring........30 (Major)..........20 
(Minor)
Index and little.......30 (Major)..........20 
(Minor)
Middle and ring......20 (Major)..........20 (Minor)
Middle and little......20 (Major)..........20 
(Minor)
Ring and little.........20 (Major)..........20 
(Minor)

(a) Extremely unfavorable ankylosis of 
the fingers, all joints in extension or 
in extreme flexion, or with rotation and 
angulation of bones, will be rated as 
amputation.
(b) The ratings for codes 5216 through 
5219 apply to unfavorable ankylosis or 
limited motion preventing flexion of tips 
to within 2 inches of median transverse 
fold of the palm.
(c) Combinations of finger amputations at 
various levels, or of finger amputations 
with ankylosis or limitation of motion of 
the fingers will be rated on the basis of 
the grade of disability, i.e., 
amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative 
of the levels or combinations. With an 
even number of fingers involved, and 
adjacent grades of disability, select the 
higher of the two grades.

Multiple Fingers:  Favorable Ankylosis:
In classifying the severity of ankylosis 
and limitation of motion of single digits 
and combinations of digits the following 
rules will be observed:
(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.
(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.
(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches of the median transverse fold of 
the palm; when so possible, the rating 
will be for favorable ankylosis, 
otherwise unfavorable.
(4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to 
the metacarpophalangeal joint of other 
digits.

5220 Five digits of one hand, favorable 
ankylosis of
.......50 (Major)..........40 (Minor)

5221 Four digits of one hand, favorable 
ankylosis of:
Thumb, index, middle and ring.......50 
(Major)
..........40 (Minor)
Thumb, index, middle and little......50 
(Major)
..........40 (Minor)
Thumb, index, ring and little.........50 
(Major)
........40 (Minor)

Thumb, middle, ring and little.........50 
(Major)
..........40 (Minor)
Index, middle, ring and little..........40 
(Major)
..........30 (Minor)

5222 Three digits of one hand, favorable 
ankylosis of:
Thumb, index and middle...40 (Major).....30 
(Minor)
Thumb, index and ring......40 (Major)......30 
(Minor)
Thumb, index and little.....40 (Major).......30 
(Minor)
Thumb, middle and ring....40 (Major).......30 
(Minor)
Thumb, middle and little...40 (Major).......30 
(Minor)
Thumb, ring and little......40 (Major).......30 
(Minor)
Index, middle and ring.....30 (Major).......20 
(Minor)
Index, middle and little.....30 
(Major).......20 (Minor)
Index, ring and little........30 (Major).......20 
(Minor)
Middle, ring and little.......20 
(Major).......20 (Minor)

5223 Two digits of one hand, favorable 
ankylosis of:..
Thumb and index.......30 (Major).........20 
(Minor)
Thumb and middle....30 (Major)..........20 
(Minor)
Thumb and ring.......30 (Major)..........20 (Minor)
Thumb and little......30 (Major)..........20 
(Minor)
Index and middle......20 (Major).........20 (Minor)
Index and ring.........20 (Major)..........20 (Minor)
Index and little.........20 (Major)..........20 
(Minor)
Middle and ring........10 (Major)..........10 
(Minor)
Middle and little......10 (Major)..........10 
(Minor)
Ring and little.........10 (Major)..........10 
(Minor)

(a) The ratings for codes 5220 through 
5223 apply to favorable ankylosis or 
limited motion permitting flexion of the 
tips to within 2 inches of the transverse 
fold of the palm.  Limitation of motion 
of less than 1 inch in either direction 
is not considered disabling.
(b) Combination of finger amputations at 
various levels, or of finger amputations 
with ankylosis or limitation of motion of 
the fingers will be rated on the basis of 
the grade of disability, i.e., 
amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative 
of the levels or combinations. With an 
even number of fingers involved, and 
adjacent grades of disability, select the 
higher of the two grades.

Ankylosis of Individual Fingers:
5224 Thumb, ankylosis of:
Unfavorable......20 (Major)..........20 (Minor)
Favorable..........10 (Major)..........10 (Minor)

5225 Index finger, ankylosis of:
Unfavorable......10 (Major)..........10 (Minor)
Favorable.........10 (Major)..........10 (Minor)

5226 Middle finger, ankylosis of:
Unfavorable...........10 (Major).........10 (Minor)
Favorable..............10 (Major).........10 (Minor)

5227 Finger, any other, ankylosis of.....0 
(Major)
......0 (Minor)

Note: Extremely unfavorable ankylosis 
will be rated as amputation under 
diagnostic codes 5152 through 5156.

Amputations:  Upper Extremity:
5125 Hand, loss of use of.....fn1 70 
(Major)
.....fn1 60 (Minor)

Multiple Finger Amputations
5126 Five digits of one hand, amputation 
of
......fn1 70 (Major).......fn1 60 (Minor)

Four digits of one hand, amputation of:
5127 Thumb, index, middle and ring
.......fn1 70 (Major)..........fn1 60 (Minor)
5128 Thumb, index, middle and little
......fn1 70 (Major).........fn1 60 (Minor)
5129 Thumb, index, ring and little
........fn1 70 (Major).......fn1 60 (Minor)
5130 Thumb, middle, ring and little
.........fn1 70 (Major)......fn1 60 (Minor)
5131 Index, middle, ring and little
........60 (Major).........50 (Minor)

Three digits of one hand, amputation of:
5132 Thumb, index and middle
.........60 (Major)........50 (Minor)
5133 Thumb, index and ring......60 (Major)
........50 (Minor)
5134 Thumb, index and little......60 (Major)
..........50 (Minor)
5135 Thumb, middle and ring.......60 
(Major)
..........50 (Minor)
5136 Thumb, middle and little.......60 
(Major)
..........50 (Minor)
5137 Thumb, ring and little......60 (Major)
..........50 (Minor)
5138 Index, middle and ring......50 (Major)
..........40 (Minor)
5139 Index, middle and little....50 (Major)
....40 (Minor)
5140 Index, ring and little....50 
(Major)....40 (Minor)
5141 Middle, ring and little...40 
(Major)....30 (Minor)

Two digits of one hand, amputation of:
5142 Thumb and index.....50 (Major).....40 
(Minor)
5143 Thumb and middle.....50 (Major).....40 
(Minor)
5144 Thumb and ring. .....50 (Major).....40 
(Minor)
5145 Thumb and little. .....50 (Major).....40 
(Minor)
5146 Index and middle.....40 (Major).....30 
(Minor)
5147 Index and ring.........40 (Major)......30 
(Minor)
5148 Index and little.........40 (Major).......30 
(Minor)
5149 Middle and ring........30 (Major).......20 
(Minor)
5150 Middle and little........30 
(Major)........20 (Minor)
5151 Ring and little............30 (Major)......20 
(Minor)
(a) The ratings for multiple finger 
amputations apply to amputations at the 
proximal interphalangeal joints or 
through proximal phalanges. 
(b) Amputation through middle phalanges 
will be rated as prescribed for 
unfavorable ankylosis of the fingers.
(c) Amputations at distal joints, or 
through distal phalanges, other than 
negligible losses, will be rated as 
prescribed for favorable ankylosis of the 
fingers.
(d) Amputation or resection of metacarpal 
bones (more than one-half the bone lost) 
in multiple fingers injuries will require 
a rating of 10 percent added to (not 
combined with) the ratings, multiple 
finger amputations, subject to the 
amputation rule applied to the forearm.
(e) Combinations of finger amputations at 
various levels, or finger amputations 
with ankylosis or limitation of motion of 
the fingers will be rated on the basis of 
the grade of disability; i.e., 
amputation, unfavorable ankylosis, most 
representative of the levels or 
combinations. With an even number of 
fingers involved, and adjacent grades of 
disability, select the higher of the two 
grades.
(f) Loss of use of the hand will be held 
to exist when no effective function 
remains other than that which would be 
equally well served by an amputation 
stump with a suitable prosthetic 
appliance.

Single Finger Amputations
5152 Thumb, amputation of: 
With metacarpal resection....40 (Major)....30 
(Minor)
At metacarpophalangeal joint or through 
proximal phalanx......30 (Major)........20 
(Minor)
At distal joint or through distal phalanx
.........20 (Major)........20 (Minor)

5153 Index finger, amputation of 
With metacarpal resection (more than one-
half the bone lost) ........30 (Major)......20 
(Minor)
Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
.........20 (Major)........20 (Minor)
Through middle phalanx or at distal joint
....10 (Major).......10 (Minor)

5154 Middle finger, amputation of: 
With metacarpal resection (more than one-
half the bone lost)...........20 (Major).........20 
(Minor)
Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
..........10 (Major) ......10 (Minor)

5155 Ring finger, amputation of: 
With metacarpal resection (more than one-
half the bone lost)......20 (Major).......20 
(Minor)
Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
........10 (Major)......10 (Minor)

5156 Little finger, amputation of: 
With metacarpal resection (more than one-
half the bone lost)......20 (Major).......20 
(Minor)
Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
.......10 (Major).....10 (Minor)

NOTE: The single finger amputation 
ratings are the only applicable ratings 
for amputations of whole or part of 
single fingers.

Fn1:  Entitled to special monthly 
compensation.

At the time of the April 1972 decision, the pertinent 
evidence of record consisted of service medical records and 
the March 1972 VA examination.
 
In order to find that the April 1972 rating decision was 
clearly and unmistakably erroneous, the Board must determine 
that, based on the evidence of record at the time that 
decision was rendered, the only possible conclusion was, 
without debate, that a greater rating was warranted.  This 
determination is such that when viewing the evidence 
reasonable minds could not differ; all would be compelled to 
agree that the proper evaluation was necessarily higher than 
10 percent.  This is not the case.  Review of the record, as 
it existed at the time of the April 1972 rating decision, 
reveals no evidence of burn areas greater than 6 square 
inches.  While there were several patches of depigmentation 
on the hands in addition to the 1 x 2 cm scar of the 
forehead, there is no showing that any of these exceed the 
size required for a rating in excess of 10 percent under DC 
7802 or DC 7801.  There is also no showing that any scars 
were poorly nourished, with ulceration, or tender and painful 
on objective demonstration, or severe and disfiguring, for a 
rating higher than 10 percent under DC 7800, 7803, or 7804.  

As to limitation of motion of the hands, as would be required 
for a separate rating for residuals of burns to the hands 
under DC 7805, at the March 1972 VA examination, there was no 
complaint or discussion regarding disability of the left 
hand.  The service medical records indicated that there was 
no residual disability of the left hand.  Further, it was 
indicated at the March 1972 VA examination that function of 
the right hand was good, however, the little finger was 
ankylosed and that there was slight limitation of motion of 
the third and fourth fingers.  It was noted that in making a 
fist, the long finger, ring finger, and the little finger 
were short of the palm by 1/2 inch.  As to the little finger, 
the metacarpointerphalangeal joint was ankylosed in a 90 
degree position, the terminal interphalangeal joint was 
ankylosed and held slightly in about 5 degrees of extension.  
It was additionally noted that there was contracture of the 
fascia in the little finger and to some degree in the ring 
finger.  The service medical records show that in March 1954, 
two months after the burns occurred, the veteran had good 
function of the right hand, and subsequently, no further 
complaints or diagnoses regarding any right hand disability 
were noted.

The evidence of record at the time of the April 1972 rating 
decision does not show limitation of motion of fingers of the 
right hand to warrant a compensable rating as favorable 
ankylosis was not demonstrated of the thumb, index, or middle 
finger as seen by the fact that the veteran could fold his 
hand to within one-half inch of his palm.  As to the little 
finger, ankylosis of the little finger warrants a 
noncompensable rating, and extremely unfavorable ankylosis 
warrants a 10 percent evaluation, under the amputation codes.  
Conceding that as the metacarpointerphalangeal joint was 
ankylosed in a 90 degree position, this could be considered 
extremely unfavorable ankylosis, a 10 percent evaluation 
applies, however, there is no showing than an evaluation 
higher than 10 percent could be assigned. While another 
adjudicator or the Board may have weighed the evidence 
differently, the question whether a higher rating was 
warranted remains disputable by a reasonable person.  

As to whether separate ratings should have been assigned for 
the residuals of burns to the hands and face, the only 
compensable rating, as shown above, appears to be for 
limitation of motion of the right little finger which, 
according to the March 1972 VA examination report, is a 
residual of the burns to the hands and face suffered in 
service.  The Board observes that, prior to the October 1993 
promulgation of 38 C.F.R. § 4.31, there was no provision for 
the assignment of a noncompensable evaluation in situations 
wherein a service-connected disability did not meet the 
criteria for a compensable evaluation and the appropriate 
diagnostic code did not provide a noncompensable evaluation.  
However, although 38 C.F.R. § 4.31 was not in effect prior to 
1993, it was VA practice prior to that time to assign a 
noncompensable rating in such cases.  See 58 Fed. Reg. 28,808 
(1993) (proposed rule to amend 38 C.F.R. § 4.31 to eliminate 
perceived discrepancy between VA practice and regulation with 
respect to assignments of zero percent evaluation where not 
specifically authorized).  Thus, the RO did not commit clear 
error by not assigning a compensable evaluation when the 
criteria for a compensable evaluation were not demonstrated.

In summary, given the absence of both objective evidence of 
painful and tender, poorly nourished, or disfiguring scars or 
burn scars exceeding the area required for a compensable 
rating, the Board finds that it was within rating judgment 
for the RO not to assign a separate rating for residuals of 
burns to the hands and face.  Accordingly, there was no clear 
and unmistakable error in the RO's rating of the residuals of 
burns to the hands and face in 1972.


ORDER

The veteran's appeal that the April 1972 rating decision that 
granted service connection for residuals of burns to the 
hands and face and assigned a 10 percent evaluation was 
clearly and unmistakably erroneous is denied.


REMAND

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination for VA 
purposes regarding the veteran's service connected donor site 
scar of the anterior right thigh and donor site scar of the 
anterior left thigh.  The duty to assist a veteran as 
provided for in 38 U.S.C.A. § 5107(a) has been interpreted to 
require providing the veteran with a VA examination that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Thus, a current VA examination should be 
afforded, and the examiner should perform all indicated 
diagnostic tests and review all recent treatment records.

The veteran reported at the March 1999 RO hearing that he had 
treatment for his scars, including VA treatment.  Any 
treatment records regarding the veteran's service connected 
donor site scar of the anterior right thigh and donor site 
scar of the anterior left thigh should be requested prior to 
a VA examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected donor 
site scar of the anterior right thigh and 
donor site scar of the anterior left 
thigh in recent years.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained. 

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the severity of the service 
connected donor site scar of the anterior 
right thigh and donor site scar of the 
anterior left thigh.  The RO should 
ensure that the notice of the examination 
is sent to the veteran's current address.  
The claims folder must be made available 
to the examiner for review prior to the 
examination. The examiner should describe 
the scars and note whether any scars are 
painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present. 

3.  The RO should review the veteran's 
claim for an increased rating for the 
service connected donor site scar of the 
anterior right thigh and donor site scar 
of the anterior left thigh on the basis 
of all the evidence of record.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  Consideration should be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the United 
States Court of Appeals for Veterans 
Claims held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
veteran fails to appear for the 
examination, the RO should ensure that 
the failure to report is adequately 
documented in the record.  The veteran 
and his representative should then be 
afforded the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


